DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (PG-PUB 2016/0015311).
Considering claim 1, Jiang discloses a sensor apparatus comprising: 
-  a capacitor including:
-  a first substrate 38,40,42,44,46 having a first electrode 26,28,30,32,34 (Figures 2A-2B; [0078-81]); 
-  a second substrate 56 having a second electrode 36 (Figures 2A-2B; [0078-81]); and 
-  a dielectric layer (24A-24E are similar to 4 in Figure 2, wherein 4 contains a upper 8 and lower 10 substrates separated by a dielectric layer 12, this dielectric layer is also visible in Figure 2A, here the connected first substrate 38,40,42,44,46 is equivalent to 8 and 56 is equivalent to 10) having a plurality of dielectric structures arranged in a pattern, the first and second electrode being separated by the dielectric layer and arranged with an overlapping area with respect to one another (Figures 2A, 1A-1E; [0068-69]; [0075-81]); and
-  sensor circuitry coupled to the capacitor and configured and arranged to detect normal 	and shear forces applied to the sensor apparatus based on changes in capacitance derived from changes in at least one of a distance between first and second electrodes and the overlapping area of the first and second electrodes ([0075-81]).
	Considering claim 2, Jiang discloses that first and second substrates 38,40,42,44,46 and 56 are formed of a flexible material and configured and arranged to be placed on a curved surface ([0072]; [0078]).
Considering claim 3, Jiang discloses processing circuitry in communication with the sensor circuitry, wherein the sensor circuitry is configured and arranged to define a magnitude of the normal and shear forces by measuring changes in capacitance derived from changes in a gap distance between the first electrode and the second electrode and provide signals indicative of the magnitude of the normal and shear forces to the processing circuitry ([0075]; [0079-81]).
Considering claim 4, Jiang discloses that the sensor circuitry is configured and arranged to distinguish between shear and normal forces by obtaining a capacitance value from the electrode pairs and comparing the same ([0079-81]).
Considering claim 10, Jiang discloses that the dielectric 12 structures include a plurality of pillars having gaps between and formed of a dielectric material that is arranged between the first and second substrates (Figures 1A-2A; [0073]; [0078]).
Considering claim 11, Jiang discloses that the dielectric structures 12 include a plurality of gaps formed in a dielectric material that is arranged between the first and second substrates ([0077]; [0078]).
Considering claim 15, Jiang discloses a method of forming a sensing apparatus comprising: 
-  printing electrode patterns on flexible substrates to form a first flexible substrate having a first electrode, and a second flexible substrate having a second electrode ([0076])
-  providing a dielectric layer having a plurality of dielectric structure arranged in a pattern on the first flexible substrate ([0073]; [0077]); and 
-  combining the dielectric layer and the second flexible substrate such that the first and second electrodes are separated by the dielectric layer and arranged with an overlapping area with respect to one another (Figure 1A).
Considering claim 16, Jiang discloses that combining the dielectric layer and the second flexible substrate includes forming a capacitor, and the method further includes coupling the capacitor to sensor circuitry configured and arranged to detect normal and shear forces applied to a sensor apparatus based on changes in capacitance derived from changes in at least one of a distance between first and second electrodes and the overlapping area of the first and second electrodes ([0075]; [0079-81]).
Considering claim 17, Jiang discloses that combining the dielectric layer and the second flexible substrate includes bonding the dielectric layer to the second flexible substrate ([0069-71]).
Considering claim 18, Jiang discloses that providing the dielectric layer includes curing the dielectric material in a mold under a patterned electrode, as patterned on the flexible substrate to bond the dielectric material to the pattern electrode ([0077]).
Considering claim 19, Jiang discloses providing the formed sensor apparatus as part of a robotic or prosthetic apparatus ([0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (PG-PUB 2016/0015311) in view of Li et al. (PG-PUB 2016/0363489).
	Considering claim 5, Jiang discloses that the first substrate 38,40,42,44,46 has four electrodes 26,28,30,32,34, including the first electrode, that are arranged in a pattern, wherein the second electrode is square shaped, thus failing to disclose that the second substrate is cross-shaped.
	However, Li teaches a second electrode 2400 of a shear/normal force tactile sensor having a cross-shape, wherein the first electrode 2300 is a plurality of electrodes 2310,2320,2330,2340 arranged in a pattern, the first and second electrodes separated by patterned dielectric 2220 (Figure 2A-2C; [0033-34]; [0030]; [0037]).
One of ordinary skill in the art, at the time the invention was made, could have simply substituted the known equivalent cross-shaped electrode of Li for the square/rhombus shaped electrode of Jiang, and the results of the substitution would have been predictable and repeatable.  It is clear from Li that so long as the second electrode is symmetrical and located relative to the four-quadrant first electrodes of both Li and Jiang so as to partially overlap each electrode, then the exact shape is irrelevant.  Given the expressed interchangeability, as stated by Li, the cross-shaped electrode and the square electrode are considered functionally equivalent.  Therefore, it would have been obvious to utilize a cross-shaped electrode in the invention by Jiang, as taught by Li.
Considering claim 6, Jiang already discloses that each of the four electrodes of the first substrate have a portions that overlap with an area of the second electrode of the second substrate (Figure 2A).

Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (PG-PUB 2016/0015311) in view of the Examiner’s Official Notice.
Considering claim 12, Jiang fails to provide the explicit detail of the sensor circuitry, and thus fails to disclose a capacitance-to-digital converter circuitry that connects the electrode of the first substrate to an input channel of the capacitance-to-digital converter circuitry, and the sensor circuitry is configured and arranged to measure capacitance at a sampling rate using the capacitance-to-digital converter circuitry and connected processing circuitry.
However, the Examiner takes Official Notice that these features were common in the art, at the time the invention as made, for performing digital signal processing of capacitance values.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a capacitance to digital converter, wherein the electrode signal is sampled at a sampling rate for processing in the invention by Jiang, as it was well known in the art.  The motivation for doing so is to provide digital representation, manipulation, storage, or transmission of the data, as would have been understood in the art. 
	Considering claim 13, Jiang fails to explicitly disclose including one or more electrodes used as a part of a transducer circuit and further including a passively or inductively powered circuit configured to provide power to at least the sensor circuitry.
However, the Examiner takes Official Notice that these features were common in the art, at the time the invention as made, for providing power to remote sensors.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a passively or inductively powered circuit for powering the sensor device of Jiang, as it was well known in the art.  The motivation for doing so is to provide remote power where wires or environmental factors may be an issue, as would have been understood in the art. 
	Considering claim 14, Jiang fails to explicitly disclose a wireless communication circuit for wirelessly communicating signals from the sensor circuitry.
However, the Examiner takes Official Notice that these features were common in the art, at the time the invention as made, for providing communication with remote sensors.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wirelessly transmit the capacitance data of Jiang, as it was well known in the art.  The motivation for doing so is to provide remote monitoring where wires or environmental factors may be an issue, as would have been understood in the art. 
Considering claim 20, Jiang fails to disclose providing the formed sensor apparatus as part of an apparatus having a plurality of different types of sensors including the sensor circuitry, pressure sensor circuitry, strain sensor circuitry, and/or temperature sensor circuitry, among other types of sensors.
However, the Examiner takes Official Notice that these features were common in the art, at the time the invention as made, for providing monitoring of prosthetics or robots.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a shear/normal capacitive sensor, as taught by Jiang, in conjunction with other types of sensors, as it was well known in the art.  The motivation for doing so is to provide temperature corrected values, to provide remote wear monitoring, to indicate overheating, and various other well known reasons.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 3, 2022